712 N.W.2d 163 (2006)
474 Mich. 1116
Sharon REID and Mark Reid, Plaintiffs-Appellants,
v.
CITY OF DETROIT, Defendant-Appellee.
Docket No. 129884. COA No. 254449.
Supreme Court of Michigan.
April 21, 2006.
On order of the Court, the application for leave to appeal the October 4, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARKMAN, J., concurs and states as follows:
I concur in the decision to deny leave to appeal on the basis that plaintiffs' claims are barred by governmental immunity, see MCL 691.1407(1); Pohutski v. City of Allen Park, 465 Mich. 675, 641 N.W.2d 219 (2002), and do not meet the requirements of a compensable taking, see Hinojosa v. Dep't of Natural Resources, 263 Mich.App. 537, 688 N.W.2d 550 (2004), lv. den. 472 Mich. 943, 698 N.W.2d 400 (2005).
I write separately to bring to the Legislature's attention that this is at least the third recent case in which property owners in Detroit have suffered losses of their property because of negligent maintenance of an adjacent property owned by the city. See also Farmers Ins Group v. Dep't of Natural Resources, 474 Mich. 1055, 708 N.W.2d 434 (Docket No. 128893), lv. den 474 Mich. 1055, 708 N.W.2d 434 (2006); and Farm Bureau Insurance v. Detroit (Docket No. 129631), lv. pending. I urge the Legislature to consider whether, in view of current governmental immunity and takings law in Michigan, further legal remedies are warranted for property owners in these circumstances.
CAVANAGH and KELLY, JJ., would grant leave to appeal.